Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to encoding in a communication system.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…determining, by a communications apparatus, N bits to be encoded based on a target code length M, wherein the N bits comprise a plurality of frozen bits and K information bits, and wherein N is greater than or equal to M; 
determining, by the communications apparatus in the N bits, N - M positions for deleting N - M bits corresponding to the N - M positions; 
determining, by the communications apparatus in the N bits, K positions for allocating the K information bits based on a vector, wherein the vector comprises sequence numbers of N polarized channels corresponding to the N bits, and wherein the sequence numbers of the N polarized channels are sorted in an ascending order in the vector according to reliabilities of the N polarized channels; 
performing, by the communications apparatus, polar encoding on the N bits to obtain polar- encoded bits; 
performing, by the communications apparatus, rate matching on the polar-encoded bits by deleting the N - M bits corresponding to the N - M positions; and 
outputting, by the communications apparatus, the rate matched polar-encoded bits for wireless transmission to a different communication apparatus.”
The prior arts of record (El-Khamy et al. "HARQ Rate-Compatible Polar Codes for Wireless Channels," as an example of such prior arts) teach a low complexity algorithm that progressively selects the puncturing order on a base code of short length is devised and shown to have near-optimal performance. Based on a two-step polarization construction, a flexible rate-matching scheme selects the transmitted bits for HARQ transmissions. However the prior arts fail to teach the claimed specifics of:
“…determining, by a communications apparatus, N bits to be encoded based on a target code length M, wherein the N bits comprise a plurality of frozen bits and K information bits, and wherein N is greater than or equal to M; 
determining, by the communications apparatus in the N bits, N - M positions for deleting N - M bits corresponding to the N - M positions; 
determining, by the communications apparatus in the N bits, K positions for allocating the K information bits based on a vector, wherein the vector comprises sequence numbers of N polarized channels corresponding to the N bits, and wherein the sequence numbers of the N polarized channels are sorted in an ascending order in the vector according to reliabilities of the N polarized channels; 
performing, by the communications apparatus, polar encoding on the N bits to obtain polar- encoded bits; 
performing, by the communications apparatus, rate matching on the polar-encoded bits by deleting the N - M bits corresponding to the N - M positions; and 
outputting, by the communications apparatus, the rate matched polar-encoded bits for wireless transmission to a different communication apparatus.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1, 2, 4-8, 10-14 and 16-18 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111